We sincerely trust that what we say here in denying appellant leave to file second motion for rehearing will be taken as final in this case. The case came to our desk originally without caption to the transcript, with no charge of the court, or statement of facts. Following our custom, the appeal was dismissed for want of a caption, and attention called to the other defects. Appellant filed a motion for rehearing, and without the formality of a certiorari sent up a corrected caption. In the meantime the State's Attorney with this court also without the formality of a certiorari had procured and filed here a duly certified copy of the charge given by the court below. No question of the correctness of either appearing, and no objections being filed, we considered both the caption and the charge, and no error appearing in the record, we directed an affirmance. Thereupon appellant filed a motion for rehearing, accompanying same by a request for certiorari, and he enumerated *Page 427 
various parts of the transcript proper which he averred had been omitted. Being, as always, desirous of according to the accused every right and responding to his request that he be not injured as the result of the inexperience of a district clerk, we ordered the issuance of the writ of certiorari prayed for. Same was issued, and in response to it the clerk of the court below prepared a complete transcript and forwarded same to the clerk of this court who duly filed it. Later the motion for rehearing coming on was submitted and upon a full consideration of the charge, the caption and the entire record the judgment of the lower court was affirmed.
Appellant now seeks to have his second motion for rehearing filed and considered in which he says we erred in considering the charge of the court sent here without certiorari. This, as other documents filed herein, is accompanied by statements and representations about this case and this appellant and his surroundings and the attitude of the officers of the county of the prosecution, which have no place at all in documents coming to this court. We are loath to call attention to such matters, and if occurring in but a casual connection in some case we would not notice same further than to decline to be influenced thereby, but when such statements and representations are repeated again and again we can but characterize such conduct as reprehensible in the extreme. The fact that cases against co-defendants with this appellant have been dismissed and that the officers are willing to dismiss this one in the event of a reversal, and the unfortunate surrounding of the accused are not matters which can be represented to this court, and this fact should be well known to all attorneys. Such matters are for the Governor and not for us.
The motion is denied.
Motion denied.